FILED
                            NOT FOR PUBLICATION                            OCT 18 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MUCHDY ALDJOKJA,                                 No. 09-73045

              Petitioner,                        Agency No. A095-634-675

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 9, 2013**
                               Pasadena, California

Before: PREGERSON, WARDLAW, and TALLMAN, Circuit Judges.

       Muchdy Aldjokja, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an

Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny the petition.

      In his application for withholding of removal, Aldjokja claimed that he was

subject to past persecution in Indonesia because of his Chinese ethnicity and

association with Christians. Substantial evidence supports the BIA’s finding that

even presuming Aldjokja suffered past persecution, his presumption of future

persecution has been rebutted by a fundamental change in country conditions. See

8 U.S.C. § 1252(b)(4)(B); 8 C.F.R. § 1208.16(b)(1)(i)(A). The State Department’s

2005 Country Report indicates that there is ongoing discrimination against and

harassment of ethnic Chinese in Indonesia, but there has been only one instance of

targeted anti-Chinese violence since 1998. The record also establishes that

religious violence in Indonesia is sporadic and limited to specific geographic

regions. The BIA’s analysis of Aldjokja’s claims was sufficiently individualized.

See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir. 2003).

      On prior remand from this court, the BIA properly considered the

application of Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), to Aldjokja’s

presumption of future persecution. Although the BIA did not apply disfavored

group analysis to Aldjokja’s alternative claim of future persecution under 8 C.F.R.

§ 1208.16(b)(2), any such analysis would have been pointless. An applicant must


                                         2
adduce at least “some evidence of individualized risk” to establish a sufficient

likelihood of future persecution. Wakkary, 558 F.3d at 1065. The IJ’s finding that

Aldjokja failed to show any evidence of individualized risk was supported by

substantial evidence. See Lolong v. Gonzales, 484 F.3d 1173, 1180 nn.4-5 (9th

Cir. 2007) (en banc).

      Finally, even assuming that Aldjokja did not waive his asylum and CAT

claims, substantial evidence supports the BIA’s determinations that his asylum

claim was time-barred and that he failed to establish eligibility for CAT relief. See

8 U.S.C. § 1158(a)(2)(B); 8 C.F.R. § 1208.16(c).

      PETITION FOR REVIEW DENIED.




                                          3